 JEFFERSON APPAREL COMPANY555Ashley Warp Knitting, Inc. d/b/a Jefferson ApparelCompany and International Ladies' GarmentWorkers' Union AFL-CIO. Cases I l-CA-7369and 11 -CA-7493March 18, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn November 14, 1979, Administrative LawJudge Peter E. Donnelly issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theCharging Party filed a brief in opposition to Re-spondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4I In the absence of exceptions, we adopt pro forma the AdministrativeLaw Judge's finding that Respondent's warning to Billie Miller for har-assing her supervisor was not in violation of Sec. 8(a)(1) of the ActI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsTwo inadvertent errors in the Administrative Law Judge's dispositionof the discharge of Deloris Blevins create some confusion and are herebycorrected. First, after her initial discharge, Deloris Blevins was reinstatedon January 23, 1978. Second, the memorandum that Plant ManagerMcLaughlin read to Deloris Blevins on February 14, 1978, was datedFebruary 14, 1978, not February 17, 1978.a As noted by the Administrative Law Judge, the General Counsel didnot allege that Respondent's no-solicitation rule was unlawful on its face.We affirm the Administrative Law Judge's finding that the rule wasadopted by Respondent for discriminatory reasons, but in so doing wefind it unnecessary to pass on the propriety of his observation that therule, in fact, was facially lawful.4In his recommended Order at par. I(a), the Administrative LawJudge employed the use of the term, "company time," in ordering Re-spondent to cease and desist from promulgating a no-solicitation rulewhere the purpose of such a rule is to interfere with union organization.We find the phrase "company time" overly broad and replace it with theterm, "working time," and modify the Administrative Law Judge's rec-ommended Order accordingly.In his recommended Order, the Administrative Law Judge also em-ployed broad injunctive language in ordering Respondent to cease anddesist from engaging in "any other" unlawful conduct. After applying thestandards discussed in the Board's recent Decision in Hickmott Foods,Inc., 242 NLRB No. 177 (1979), for determining whether a "broad"order is warranted, we find the narrow injunctive language, i.e., "any likeor related manner," a sufficient remedy in this instance and modify theAdministrative Law Judge's recommended Order accordinglyWe have modified the Administrative Law Judge's recommendedOrder to include the full reinstatement language traditionally provided by248 NLRB No. 84ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Ashley Warp Knitting, Inc., d/b/a Jefferson Ap-parel Company, Jefferson, North Carolina, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order, as somodified.1. Substitute the following for paragraph (a):"(a) Promulgating or enforcing any rule prohibit-ing union activities on working time while permit-ting other types of solicitations or activities onworking time where the purpose thereof is to inter-fere with union organization."2. Substitute the following for paragraph l(f):"(f) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed in Section 7 of theAct."3. Substitute the following for paragraph 2(a):"(a) Offer Deloris Blevins immediate and full re-instatement to her former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to her seniority or any otherrights or privileges previously enjoyed, and makeher whole for any loss of earnings she may havesuffered due to the discrimination practiced againsther by paying her a sum equal to what she wouldhave earned, less any net interim earning, plus in-terest."4. Substitute the attached notice for that of theAdministrative Law Judge.the Board. We also modify the proposed notice to conform with the pro-visions of the recommended Order.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which all parties had an op-portunity to present evidence and cross-examinewitnesses, the National Labor Relations Board hasfound that we violated the National Labor Rela-tions Act, and has ordered us to post this notice.We intend to abide by the following:WE WILL NOT promulgate or enforce anyrule prohibiting union activities on workingtime while permitting other types of solicita-tion or activities on working time where theJEFFERSON APPAREL COMPANY 555 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurpose thereof is to interfere with union orga-nization.WE WILL NOT threaten to close our plant ifthe employees acquire union representation.WE WILL NOT interrogate employees con-cerning their union sentiments or affiliations.WE WILL NOT grant wage increases to em-ployees for the purpose of impeding or inter-fering with their self-organizational activities;provided, however, that nothing herein shallbe construed to require the revocation of anywage increase heretofore granted.WE WILL NOT discharge or otherwise dis-criminate against any employee for engagingin protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights guaranteed in Sec-tion 7 of the Act.WE WILL offer Deloris Blevins immediateand full reinstatement to her former job or, ifthat job no longer exists, to a substantiallyequivalent position, without prejudice to herseniority or any other rights or privileges pre-viously enjoyed, and make her whole for anyloss of earnings she may have suffered due tothe discrimination practiced against her bypaying her a sum equal to what she wouldhave earned, less any net interim earnings, plusinterest.WE WILL rescind and expunge any referenceto any unlawful warning from Billie Miller'semployment record.ASHLEY WARP KNITTING, INC. D/B/A JEFFERSON APPAREL COMPANYDECISIONSTATEMENT OF THE CASEPETER E. DONNELY, Administrative Law Judge: Acharge in Case 11-CA-7359 was filed by InternationalLadies' Garment Workers' Union, AFL-CIO, hereincalled the Union or Charging Party, on December 19,1977. The charge in Case 11-CA-7369 was filed by theUnion on December 23, 1977. An order consolidatingcases, consolidated complaint, and notice of hearingthereon issued on February 16, 1978, and an answerthereto was timely filed by Respondent. Subsequently,the charge in Case 11-CA-7493 was filed on March 3,1978. Amended charges in Case 11-CA-7493 were filedon March 16 and April 24, 1978. On April 25, 1978, asecond order consolidating cases, consolidated com-plaint, and notice of hearing was issued alleging thatAshley Warp Knitting, Inc., herein called Ashley, andAshley Warp Knitting, Inc., d/b/a Jefferson ApparelCompany, herein called Employer or Respondent, violat-ed Section 8(a)(l) and (3) of the Act. An answer theretowas timely filed by Respondent. On November 1, 1978,the Acting Regional Director issued an order severingcases, which had the effect of removing Ashley from thecomplaint, leaving only those 8(a)(1) and (3) allegationspertaining to Respondent.'Pursuant to notice a hearing was held before the Ad-ministrative Law Judge at West Jefferson, North Caroli-na, on November 6 and 7, 1978. Briefs have been timelyfiled by the General Counsel, Charging Party, and Re-spondent, which have been duly considered.FINDINGS OF FACT1. EMPLOYER'S BUSINESSEmployer is a division of Ashley Warp Knitting, Inc.,and is now and has been at all times material herein, en-gaged in the manufacture of garments at its facility inJefferson, North Carolina. During the past 12 monthsEmployer received goods and materials valued in excessof $50,000 directly from points outside the State ofNorth Carolina. During the same period Employershipped products valued in excess of $50,000 directly topoints outside the State of North Carolina. The com-plaint alleges, the answer admits, and I find that Respon-dent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, Respondent in its answer doesnot deny, and I find that the Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.IIl. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts1. The no-solicitation ruleShortly after learning of the Union's organizationaleffort, Respondent on September 29, 1977,2 sent a letterto its employees signed by Plant Manager Daniel H.McLaughlin expressing Respondent's opposition to orga-nization by the Union. One paragraph of this letter con-tains a no-solicitation rule which reads:You may not, during working time, engage in unionorganizing activities. Anyone who does so andthereby neglects his work or interferes with thework of others is subject to disciplinary action up toand including discharge.It appears that prior to the adoption of the above rule,there had been no written rule promulgated prohibitingthe activity of employees on worktime. It appears, how-ever, that at the time of hire employees were advisedagainst excessive talking during worktime. The evidencealso shows some limited solicitation to purchase productssuch as cosmetics and houseware on worktime.' The complaint was amended at the hearing to reflect the removal ofAshley as a Respondent.2 All dates refer to 1977 unless otherwise indicated JEFFERSON APPAREL COMPANY5572. The speech of October 26Having learned of the Union's organizational effort.the Company took a strong antiunion position which itexpressed in a speech delivered to employees by Respon-dent's president, Glenn O. Thornhill, Jr., on October 26.The speech is devoted to a recital of the disadvantagesof union representation. Heavy and repeated emphasis isplaced on statements to the effect that union representa-tion could result in closing the plant since both unionand nonunion customers might not want to risk "strikesand slowdowns" disrupting their operations. The follow-ing is an excerpt from the speech:The companies we contract for are both unionand non-union. Although some of these companieshave union plants, these companies prefer to con-tract with us instead of expanding their unionplants! If our plant went union, then these unioncontractors might well switch the work we havebeen doing for them to a non-union shop. Whymight they do this? Because they want to be as-sured of uninterrupted deliveries on time and theyknow union plants cannot assure this. They knowunion plants have strikes and slowdowns whichmeans their goods could be tied up for an indefiniteperiod of time. By contracting their work to non-union plants, the companies do not run this risk.Wouldn't you do the same if you were in theirshoes? I know I would. So in my opinion we standa good chance of losing our union contracting busi-ness if our plant goes union.I can almost assure you that we will lose ournon-union business if our plant goes union. Non-union companies are simply not going to riskhaving their goods tied up in a union plant wherelabor problems, strikes, and slowdowns may occur.There are too many non-union contractors availableso they don't need to run any of these risks. If wewere to lose our non-union business, I am not surethis plant could survive. There would be a goodchance that it would close.I am telling you exactly the way it is. It wouldnot be the desire of the owners or management toclose the plant, but if we lose the business, we mayhave no other alternative. I can assure you of this-if this plant cannot be operated at a reasonableprofit it will be closed.3. Wage increase of December 5On September I a memo was circulated to all employ-ees from McLaughlin advising all employees of a generalincrease in hourly minimum rates.3These rates were tobe paid in the checks distributed September 16.On November 22, another general increase was madein the hourly minimum rates. It was stipulated at thehearing that the revised rates went into effect on Decem-3 Production employees are paid based on a piecework formula withthe base hourly minimum rate paid to those who do not attain it on thepiecework formula In addition, certain employees are hourly paid at thehourly minimum rate.ber 5 and were reflected in the checks delivered to theemployees on Friday, December 16.Concerning the matter of raises, McLaughlin testifiedthat he is not involved in the decisionmaking process;that wage increase decisions were made from the homeoffice in Salem, Virginia, and that he generally took hisinstructions from Thornhill.4McLaughlin testified, con-cerning the December 5 wage increase, that Thornhillsimply told him that the wage increase was going intoeffect and to publish it, which he did with a notice toemployees dated November 22.4. Allegations of coerciona. Interrogation of Alice TurnmireAlice Turnmire was employed by Respondent as asewing machine operator. In the fall of 1977 she was em-ployed in the "McDonald's unit."5Her supervisor wasGeneva Deboard. Turnmire testified that about 2 weeksprior to Thanksgiving, on a date she testified was No-vember 11, she was approached by Margaret Lathamwho was substituting for Deboard while Deboard wasassigned elsewhere. Latham was wearing a black smock,which is the uniform worn by supervisors, apparently todistinguish them from other emloyees. According toTurnmire, Latham expressed her pleasure working withTurnmire and said that she would be going back to herjob as sewing machine operator on the followingMonday when Deboard resumed her supervisory posi-tion. Turnmire testified that Latham also told her thatDeboard was getting up a list for and against the Unionand that she was being put down as against the Union.Turnmire told Latham that she was not against it; thather mind was still opened to both sides.Deboard, called as a witness for Respondent,6testifiedthat she was told by McLaughlin on November 4 thatshe would be returning to her supervisory position in theMcDonald unit on the following Monday, November 7,but that due to the death of her brother-in-law, she didnot resume her duties, thus replacing Latham, untilWednesday, November 9, at which time Latham re-sumed her employee duties as a machine operator. De-board testified that Latham was not wearing a blacksmock at the time she returned on November 9.b. Warning of Billie Miller (January 19, 1978)Billie Miller7was engaged By Respondent as a bun-dling girl8until she left in April 1978. Miller testifiedthat she was active on behalf of the Union beginningabout January 2, 1978, in the distribution of union pam-phlets. She also participated in the distribution of pam-phlets to employees leaving the plant, including supervi-sors. McLaughlin testified that he felt that both Miller4 Thornhill did not testify at the hearing.I This unit was engaged in sewing uniforms for use in the McDonald'sfast food chain operation.Latham was not called as a witness at the hearing and I credit Turn-mire's undisputed account of this conversation.7 Miller is the mother of Deloris Blevins, the alleged discriminateeherein.8 Bundling girls pick up and receive work from the machine operatorsJEFFERSON APPAREL COMPANY "7 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Blevins were hostile to him and sympathetic towardsthe Union as of mid-December 1977.On January 19, 1978, Polly Jones, head sewing super-visor, approached Miller where she was working andtold her that they were to go to McLaughlin's office. AtMcLaughlin's office she was told by McLaughlin that hehad received a report to the effect that she was workingfor the Union on company time, that such conduct wasprohibited; and that if she did it again she would be ter-minated. Therafter, McLaughlin read to her the rulecontained in McLaughlin's September 29 letter set outabove. McLaughlin testified, "I called her in and toldher that I had a report that she was talking to peopleabout the Union on company time and I read her theparagraph that prohibited this, and I told her that if shedid it again that I was going to terminate her." Millerdenied the accusation."5. Deloris Blevins' dischargeDeloris Blevins worked as a bundle girl for Respon-dent. On December 16 she was discharged for excessivetalking according to McLaughlin.° McLaughlin testifiedthat he believed at this time that both she and hermother, Billie Miller, were union supporters because oftheir hostility to him. Shortly thereafter, McLaughlin re-considered the discharge and decided, after consultationwith Thornhill and legal counsel, that he had acted ex-cessively and reinstated her, apparently without a breakin service on January 23, 1978.Upon her reinstatement, she was reassigned as asewing machine operator, in training, under the immedi-ate supervision of Margaret Marsh. Blevins had neverworked as a machine operator previously. The job waspiece rated with a minimum hourly rate of $3 per hourfor those who did not make the piece rate.Geneva Deboard, Marsh's superior, testified that shehad observed Blevins talking excessively and disturbingthe girls around her by conversing with them. At hersewing machine position Blevins was flanked by BarbaraOliver on her right and Linda Dollar on her left. PastyEller was on Dollar's left. On January 30, 1978, Deboardmade a written memorandum stating, "I asked Deloris toplease stop talking to the girls who worked on both sidesof her. She is disturbing them and she is not concentrate[sic] on her job." Deboard gave this to Russell for inser-tion in Blevins' personnel file.On February 14, 1978, McLaughlin called Blevins intohis office and read to her a memo. The memo was datedFebruary 17, 1978, addressed "To Whom It May Con-cern," and was written by McLaughlin. The body of thememo consists of the following four paragraphs:9 McLaughlin testified that a supervisor named Ozella Duncan toldhim that an employee named Juanita Testerman had told her that Millerwas talking to her on company time about the Union. At McLaughlin'srequest Testerman gave a statement about the conversation with Miller inthe presence of Personnel Manager Becky Russell. Neither Duncan,Jones, Russell, nor Testerman testified concerning the incident and Tes-terman's statement was rejected as insufficiently authenticated. In thesecircumstances I cannot conclude that Miller actually made the statementsattributed to her by McLaughlin. His testimony is hearsay and Millerdenies the conversation.10 This discharge is not the subject of an independent 8(a)(3) allega-tion. Only her subsequent discharge on February 24, 1978, is so alleged.1. You may have been told that you are talkingtoo much during working time by the training su-pervisor, Margaret Marsh and the production super-visor Geneva Deboard. It is holding your produc-tion back & disturbing your co-workers.2. I am telling you now that this excessive talkingmust stop immediately. If it continues I am going toterminate you again but this time it will be forgood.3.Your production is below what should be ex-pected of a learner who is trying. I am looking foran immediate improvement in your earnings or wecan not continue to employ you.4. This will be your last warning on these sub-jects.According to the memo, Russell, Jones, and Marsh wereall present. McLaughlin testified that this warning wasprompted by Blevins' poor record as reflected in certaindaily production sheets maintained by Respondent foremployees. The production sheets maintained by Marshcontained daily evaluations of Blevins from the time thatshe was rehired on January 2, 1978, until her dischargeon February 24, 1978. These records include notationsmade by Marsh to the effect that Blevins was talking toomuch. Such notations appear for the dates January 25,January 27, February 1, 9, 10, and 13, all in 1978. Marshtestified that Blevins was not advised that these entrieswere being made and McLaughlin did not show Blevinsher production sheets.In addition to the entries about Blevins talking, therewere also entries which reflected more favorably on Ble-vins' performance, including a notation February 23,1978, that she was following instructions better, and onFebruary 24, 1978, the day of her discharge, that herproduction was improving.As noted above Blevins was training as a sewing ma-chine operator in a line with Oliver, Dollar, and Eller inthe immediate vicinity. Eller testified that they all talkedto one another on and off all day, as did those employeesboth in front and in back of them. It appears that it waspossible to converse in this manner since employees bothtalked and worked at the same time. Eller also testifiedthat Blevins had a better production record then she did,based on their daily production figures. Oliver testifiedthat she and other employees talked "off and on" duringthe day and that the employees worked "automatically"while they talked without stopping the work that theywere doing.On February 24, while Blevins was working, Marshcame by and told her that she was talking too much andto concentrate on her work. According to Marsh, Ble-vins continued to talk and Marsh went to her supervisor,Jones. Jones told Marsh to report the matter toMcLaughlin which she did. According to McLaughlinthey went out to the floor where he observed Blevinstalking to the "girl on her right-hand side." He thenasked Marsh to get Blevins' production sheets.McLaughlin testified: "So that I could see how Deloriswas doing, and she was doing poorly; her curve hadstarted to go down; and so, I decided that we were justII Respondent put into evidence only Blevins' production sheets. JEFFERSON APPAREL COMPANY559going to have to terminate her." McLaughlin then fig-ured out her earnings, consulted his attorney, and thensummoned Blevins to his office for termination.Blevins was accompanied by Eller, who attended atBlevins' request. Also present were Russell, Jones, andMarsh. McLaughlin asked Marsh to repeat her report tohim about Blevins' talking. When invited to respond byMcLaughlin, Blevins denied doing any excessive talking.Eller testified that she protested to McLaughlin that shetalked as much as Blevins and that she had not beenwarned and was there to find out why. Nevertheless,McLaughlin told her that he had no other choice but toterminate her. 12McLaughlin could recall discharging three employeesduring his tenure. It is undisputed that while some em-ployees were warned about excessive talking, noneexcept Blevins was discharged therefore.6. Warning to Miller (February 27, 1978)On the morning of February 27, 1978, while workingas a bundle girl, Miller saw Marsh a short distance awayand asked Marsh if she had gone to church on Sunday.When Marsh replied affirmatively Miller said, "I am sureglad that I didn't go." Marsh told Jones about the inci-dent and Jones sent Marsh to the personnel office. Jonesalso spoke to McLaughlin who also went to the person-nel office where Marsh described to him the verbal ex-change. McLaughlin then sent for Miller to come to theoffice where Miller substantiated the essence of the con-versation in the presence of Lois Bare, Miller's supervi-sor, as well as Jones, Russell, and Marsh. McLaughlinthen told Miller that she was to talk to people only aboutbusiness or that she would be terminated.B. Discussion and Analysis1. No-solicitation ruleThe General Counsel takes the position that the no-so-licitation rule, while it is not unlawful as written, is nev-ertheless unlawful since it was adopted for the discrimi-natory purpose of interfering with the employees' legalright to organize.The rule in the instant case is not unlawful as writtenand, as such, the rule enjoys a rebuttal presumption ofvalidity. However, the presumption is rebuttal in circum-stances where it appears that Respondent has adoptedthe rule for discriminatory reasons. In the instant case itis clear that Respondent was totally opposed to the con-cept of organization. McLaughlin's letter of September28, Thornhill's speech of Ocotber 26, and the entirerecord herein make it abundantly clear that Respondentintended to do what it could to insure that the employeesremained without union representation. Clearly theadvent of the Union was the reason for the adoption andpromulgation of the rule. It is undisputed prior to theUnion's organizational effort there was no ban on unionactivity.1 McLaughlin's incomplete recollections of the conversation necessi-tated the introduction of his wnritten account of the meeting made thesame day (Resp. Exh. 12).It is equally clear that the rule applies only to unionactivity and not to other types of employee activity ordiscussion, despite the fact that it is clear from therecord herein that conversation among employees onother subjects was commonplace in the plant in a daylong and continuing fashion, even while employees wereat the same time working' Such discussions were notsubject to the rule. Supervisors were aware that the em-ployees talked and worked, however, the only limitationon talking among employees was to the extent that itbecame "excessive" or interfered with production. Noother type of discussion or activity was prohibited exceptthose relating to "union organizing activity." In addition,the evidence also shows that a certain amount of com-mercial solicitation was conducted on worktime.In these circumstances, I am persuaded that the instantrule prohibiting union organizational activity was adopt-ed for the purpose of interfering with the employees'right to organize in violation of Section 8(a)(l) of theAct. Hosiery Corporation of America, 175 NLRB 180(1969); TRW, Inc., TRW Michigan Division, 161 NLRB690 (1966).2. Speech of October 26, 1977The General Counsel contends that the speech deliv-ered by Thornhill constitutes, in essence, an impliedthreat by Respondent to close the plant in the event thatthe employees exercised their right to acquire representa-tion by the Union. An employer's remarks to its employ-ees enjoy the normal constitutional protections of freespeech under Section 8(c) of the Act, but this protectionis forfeited when the statements interfere, expressly orimplicitly, with the employees' right to organize.An employer has the right to predict the adverseeffect of unionization of his company. However, theBoard and the courts have held that such predictionsmust be accompanied by supporting objective consider-ations to substantiate the prediction. This concept wasexpressed by the Supreme Court of the United States inthe Gissel'3 case, concluding, inter alia:Thus, an employer is free to communicate to hisemployees any of his general views about unionismor any of his specific views about a particularunion, so long as the communications do not con-tain a "threat of reprisal or force or promise ofbenefit." He may even make a prediction as to theprecise effects he believes unionization will have onhis company. In such a case, however, the predic-tion must be carefully phrased on the basis of objec-tive fact to convey an employer's belief as to de-monstrably probable consequences beyond his con-trol or to convey a management decision alreadyarrived at to close the plant in case of unionization.See Textile Workers v. Darlington Mfg. Co., 380 U.S.263, 274, fn. 20 (1965). If there is any implicationthat an employer may or may not take action solelyon his own initiative for reasons unrelated to eco-nomic necessities and known only to him, the state-ment is no longer a reasonable prediction based onavailable facts but a threat of retaliation based on1s Gissel Packing Co.. Inc., 395 US. 575, 618 (1969)JEFFERSON APPAREL COMPANY 559 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDmisrepresentation and coercion and such withoutthe protection of the First Amendment.In the instant case, the predictions of possible plantclosing was not supported by any objective facts. Theonly basis for the prediction herein was not objective orfactual but, in essence, merely speculation to the effectthat both union and nonunion customers might ceasedoing business with Respondent because of labor prob-lems, strikes, and slowdowns experienced by unionplants. Thornhill also observed that he would not dobusiness with a union plant. However, this is speculation,not fact, since difficulties of the type described byThornhill are not necessarily incident to union represen-tation.In these circumstances, I conclude that Respondenthas, by implication, threatened employees with plant clo-sure and loss of employment for having exercised theirlegal right to acquire union representation. This violatesSection 8(a)(l) of the Act.3. Wage increase of December 5, 1977It is undisputed that a general wage increase wasgranted to employees effective September 6. Shortlythereafter, the Union began an organizational campaignand Respondent retaliated with a vigorous antiunioncampaign, as expressed in the letter from McLaughlin ofSeptember 29, and Thornhill's speech to employees onOctober 26, both of which I find constitute violations ofSection 8(a)(1) of the Act. In this posture, and effectiveDecember 16, about 4 months after the September in-crease, another wage increase was granted. McLaughlintestified that there was no policy of general wage in-crease at the plant and that Thornhill made all the deci-sions on wage increases and only the instructions to putthem into effect were conveyed to him from Thornhill.Since Thornhill did not testify, the record is silent as towhat considerations prompted the wage increase of De-cember 16.On this record, I am satisfied that the granting of thewage increases raises a presumption that the increase wasmade to undermine the Union;s organizational effort andit became incumbent upon Respondent to produce evi-dence to show that the wage increase was not related tothe union activity among its employees. Delchamps, Inc.,234 NLRB 262 (1978). The Respondent has failed to pro-duce such evidence, especially since Thornhill did nottestify. In these circumstances I am persuaded that bygranting the wage increase of December 16 Respondentinterfered with the rights of its employees in violation ofSection 8(a)(l) of the Act.4. The allegations of coercion(a) Interrogation of TurnmireIn essence, the remarks made by Latham to Turnmireconstituted unlawful interrogation. Although the remarkswere not framed in the customary interrogative form, itwas the natural tendency of such remarks to solicit a re-sponse from Turnmire which would disclose her unionsympathies, and is none the less coercion.However, Respondent's basic contention is not thatthe remarks were not unlawful interrogation, but thatthey were made at a time when Latham was not a super-visor. In this regard Respondent argues that whileLatham had substituted for Deboard as a supervisor inthe McDonald unit, Deboard had resumed her supervi-sory position and Latham was an employee at a time ofthe conversation. This being the case, such remarks madeby one employee to another cannot be unlawful. In hertestimony, Turnmire put the time of the conversation at"approximately 2 weeks before Thanksgiving" in 1977.Later, upon cross-examination concerning the date, shefixed the date as November 11, using Thanksgiving as areference. Deboard testified that she had resumed her su-pervisory duties on November 9 and Latham thereafterwas working as an employee.It is my opinion that while Turnmire did fix the dateas November II, this was erroneous, and the conversa-tion actually occurred some time shortly prior to that, ata time when Latham was still a supervisor. In reachingthis conclusion I note that Latham was wearing a blacksupervisor's smock at the time of the conversation andremarked to Turnmire that she was "going back to a ma-chine on Monday." This testimony from Turnmire,which I credit, is unrebutted, particularly since Lathamdid not testify, and suggests that the conversation oc-curred while Latham was still a supervisor, probablyduring the week preceding November 11.In summary, despite the uncertainty concerning theexact date, I conclude that Latham unlawfully interro-gated Turnmire at the approximate date alleged in thecomplaint at a time when Latham was still a supervisorin violation of Section 8(a)(1) of the Act.(b) Warning to Bill Miller (January 19, 1978)As concluded earlier herein, the rule prohibiting unionactivity is unlawful. It is undisputed that Miller wasissued a written warning by McLaughlin by way of en-forcement of the rule. Since the rule is itself unlawful, asan interference with the employees' organizational rights,the enforcement of the rule also constitutes unlawful in-terference. Accordingly, I conclude that McLaughlin'swarning to Miller violates Section 8(a)(l) of the Act.5. Deloris Blevins' dischargeIt is clear that McLaughlin believed that both Blevinsand Miller were union supporters since the time of Ble-vins' original discharge on December 16. After she wasrehired she continued to pursue activities on behalf ofthe Union, particularly along with Miller in authoring aprounion article in the union newsletter in January 1978.It is apparent based on this record that Blevins was en-gaged in susbstantial union activity and Respondent wasaware of her involvement.It is the position of the General Counsel that Blevinswas discharged on February 24 because of her union ac-tivity. Respondent contends that she was discharged notbecause she engaged in any union activity but becauseshe had engaged in excessive talking on the job. In myopinion the General Counsel's position must prevail. JEFFERSON APPAREL COMPANY561In examining the record, it is apparent that talking wasroutine, pervasive, and condoned throughout the plant.The nature of the sewing machine operator's work ap-pears to make it possible for employees to work and con-verse at the same time. In fact there are no rules againsttalking in the plant, except to the extent that such talkingis excessive, affecting production. While it does appearthat some employees were warned for talking, Blevinswas the first to be discharged for that reason.Respondent contends that Blevins talked excessively,but the testimony of those who worked closest to Ble-vins belies this position. Eller testified that all the em-ployees in the vicinity talked all day long as theyworked and that she told McLaughlin at the time of Ble-vins' discharge that she talked as much as Blevins. Re-spondent called no employee witnesses to refute this tes-timony. While Respondent contends that Blevins' verbos-ity disturbed other employees, they produced no otheremployees to support this contention, and none of theemployees testifying appears to have been disturbed byBlevins talking. While Marsh's notations as to excessivetalking appear at certain dates on her production sheets,Blevins was never advised that these notations werebeing made. In these circumstances, I conclude that theevidence does not show that Blevins talked more thanany of the employees around her.As to the matter of her talking having a detrimentaleffect on her production, this does not appear to havebeen the case. While her production was not up to thepiece rate level of $3 an hour, consideration must begiven to the fact that she was still in training. Moreover,according to Eller, Blevins had a better productionrecord than she did. Respondent produced only Blevins'production sheets which showed mainly fair to averageproduction. Any justification for the discharge based onpoor production lacks the appropriate available docu-mentation. Moreover, Blevins' production record itselfnotes an improvement in production, even as late as Feb-ruary 24, 1978, her last day of employment.In summary, I cannot in these circumstances concludethat Blevins was discharged for excessive talking or lowproduction despite the written notations and warningsgiven to her. I conclude, particularly in context with Re-spondent's other unfair labor practices found herein, thatthe proffered justification was in fact a pretext and thereal motivation for Blevins' discharge was her activityon behalf of the Union in violation of Section 8(a)(3) ofthe Act.6. Warning of Miller (February 27, 1978)Based on the facts as set out above, it appears to methat Miller was in fact harassing Marsh. There appears tohave been no legitimate justification for her comments,and Miller was not able to offer any adequate explana-tion, indeed, any explanation at all, for having made theremarks. In my opinion McLaughlin's disciplinary warn-ing was justified and directing her to limit her conversa-tion to company business must be read in context withMiller's conduct. In these circumstances, the warningswas not illegal interference with employee conductunder Section 8(a)(l) of the Act.IV. THE EFFECT OF THE UNFAIR L.ABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with Respondent's oper-ations described in section 1, above, have a close and in-timate relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent has engaged in, and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act. I find that Respondent discharged Deloris Ble-vins for reasons which offended the provisions of Section8(a)(3) of the Act. I shall therefore recommend that Re-spondent make her whole for any loss of pay which shemay have suffered as a result of the discrimination prac-ticed against her. The backpay provided herein with in-terest thereon to be computed in the manner proscribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).'4CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. International Ladies' Garment Workers' Union,AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.3. By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in, and is engagingin, unfair labor practices proscribed by Section 8(a)(1) ofthe Act.4. By unlawfully discharging Deloris Blevins on orabout February 24, 1978, Respondent engaged in anunfair labor practice within the meaning of Section8(a)(3) of the Act.Upon the foregoing findings of fact, conclusions oflaw, 5 and the entire record and pursuant to Section10(c) of the National Labor Relations Act, as amended, Ihereby issue the following recommended:L' See, generally, Isis Plumbing & Heating Company, 138 NLRB 715(1962). The General Counsel urges, in a supplemental brief, an interestrate increase to 9 percent. However, in this regard I am obliged to followthe precedent established by the Board as set out in the above-cited casesI note, however, that the I.R.S "adjusted prime interest rate," and theformula adopted by the Board in Florida Steel, 'will raise the interest ratesto 12 percent effective February 1. 1980'" In its brief, Charging Party urges that unalleged violations be foundin connection with statements made by Supervisors Clarisy Howell andMargaret Latham, even though neither testified. In my opinion, thesematters have not been fully litigated and therefore findings thereon arenot appropriate.JEFFERSON APPAREL COMPANY 56! 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER' 6The Respondent, Ashley Warp Knitting, Inc., d/b/aJefferson Apparel Company, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Promulgating or enforcing any rule prohibitingunion activities on company time while permitting othertypes of solicitations or activities on company timewhere the purpose thereof is to interfere with union or-ganization.(b) Threatening to close its plant if the employees ac-quire union representation.(c) Interrogating employees concerning their unionsentiments or affiliations.(d) Granting wage increases to employees for the pur-pose of impeding or interfering with their self-organiza-tional activities; provided, however, that nothing hereinshall be construed to require their revocation of anywage increases heretofore granted.(e) Discharging or otherwise discriminating againstany employee for engaging in protected concerted activi-ties.(f) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Offer to Deloris Blevins immediate and full rein-statement to her former job or, if it no longer exists, tosubstantially equivalent employment, and make herwhole for any loss of pay she may have sufferd as aresult of discrimination practiced against her in themanner set forth in the section of this Decision entitled"The Remedy."(b) Rescind and expunge any reference to any unlaw-ful warning from Billy Miller's employment record.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its facilities at Jefferson, North Carolina,copies of the attached notice marked "Appendix."17Copies of said notice, on forms provided by the RegionalDirector for Region 11, after being duly signed by Re-spondent's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby it to insure that said notices are not altered, defaced,or covered by any other material.(e) Notify the Regional Director for Region 11, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."